Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not
be regarded as precedent or cited
                                                              FILED
                                                            Jan 25 2012, 8:50 am
before any court except for the purpose
of establishing the defense of res                                 CLERK
judicata, collateral estoppel, or the law                        of the supreme court,
                                                                 court of appeals and
                                                                        tax court
of the case.
ATTORNEYs FOR APPELLANT:                         ATTORNEY FOR APPELLEE:

DAVID W. STONE IV                                DANIEL J. VANDERPOOL
Stone Law Office & Legal Research                Vanderpool Law Firm, PC
Anderson, Indiana                                Warsaw, Indiana

JOANNE M. KOLBE
Warsaw, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

JENNIFER HUTCHENS,                               )
                                                 )
       Appellant-Respondent,                     )
                                                 )
              vs.                                )       No. 43A04-1107-DR-395
                                                 )
GREGORY SAUSAMAN,                                )
                                                 )
       Appellee-Petitioner.                      )


                    APPEAL FROM THE KOSCIUSKO CIRCUIT COURT
                        The Honorable Joe V. Sutton, Special Judge
                             Cause No. 43C01-0601-DR-10



                                      January 25, 2012


                MEMORANDUM DECISION - NOT FOR PUBLICATION


BROWN, Judge
        Jennifer Hutchens (“Mother”) appeals the trial court’s order of June 15, 2011,

granting custody of her child L.S. to Gregory Sausaman (“Father”).1 Mother raises one

issue, which we revise and restate as whether the trial court erred in entering its June 15,

2011 order. Father raises the issue of whether he is entitled to appellate attorney fees.

We affirm.

        The relevant facts follow. Father and Mother were married, and two children were

born of the marriage. Sausaman v. Hutchens, No. 43A03-1008-DR-421, slip op. at 2

(Ind. Ct. App. Feb. 28, 2011), trans. denied. When the parties’ marriage was dissolved

on March 30, 2006, their son, C.S., was fourteen years old, and their daughter, L.S., was

seven years old. Id. Father and Mother agreed that Mother would have primary custody

of the children. Id.

        In early 2008, Mother remarried. Id. at 4. No one, including the children, was

told about the remarriage until after it had occurred. Id. After the marriage, Mother

traveled to Alaska with her husband on a trip, and told Father that she would likely be

moving to Alaska, where her new husband is from, within two years. Id. On August 15,

2008, Mother left L.S. in Father’s custody and moved to Alaska with her husband. Id.

No formal order modifying custody was sought by either party. Id. Father understood

the parties’ agreement to be that L.S. would live with him during the school years and




        1
          We note that Mother also appears to present arguments related to the trial court’s June 8, 2011
order denying Mother’s motion to present additional evidence. However, Mother’s July 13, 2011 notice
of appeal was not filed within thirty days of the June 8, 2011 order, and thus Mother’s appeal as to that
order is untimely. See Ind. Appellate Rule 9(A) (addressing appeal from final judgment); Ind. Appellate
Rule 14 (addressing interlocutory appeals).

                                                   2
with Mother during summer breaks. Id. Mother visited L.S. when she visited Indiana in

March 2009. Id. at 4.

        At some point during the spring of 2010, Father received a phone call from

Mother, who was irate that he had allowed L.S. to attend a birthday party with Mother’s

brother and sister-in-law because Mother was on bad terms with her sister-in-law. Id. at

5. During the phone call, Mother made a comment that she had custody of L.S. and had

the right to decide what her daughter could and could not do. Id.

        Father became concerned as a result of that conversation, and on April 29, 2010,

he filed a petition for emergency custody regarding both children. Id. The petition noted

that L.S. had lived with Father since Mother moved to Alaska in August 2008 and that

L.S. had seen her mother only once, for a period of three days, since that time. Id. at 5-6.

The trial court granted the petition on the same day, and set the matter for a full hearing.

Id. at 6.

        L.S. traveled to Alaska during the summer of 2010. Id. When it was time for L.S.

to return home, Father made arrangements to pick her up at the airport in Chicago. Id.

When Father arrived at the airport, L.S. and Mother, who had traveled with her daughter,

were not there. Id. After unsuccessful attempts to contact L.S. and Mother, Father called

L.S.’s grandmother, who explained that she was on her way to pick up Mother and L.S.

in Indianapolis. Id. Mother later texted Father and told him that he would not see L.S.

unless she allowed it, as she had custody of L.S. Id.

        On August 10, 2010, the hearing on Father’s motion to modify the parties’ custody

arrangement began. Id. At the hearing, the parties presented evidence, Mother orally

                                             3
moved for judgment on the evidence, and after hearing argument the trial court granted

Mother’s motion. Id. Father appealed. Id. at 7.

       In an opinion dated February 28, 2011, this court treated the trial court’s ruling as

a final judgment at the close of a bench trial. Id. at 9. The court then addressed the

admission of certain evidence and the trial court’s ruling as to modification under Ind.

Code § 31-17-2-8, evaluated the evidence in the record and found that Father had met his

burden of establishing a substantial change in the section 8 factors and showing that a

modification was in L.S.’s best interests. Id. at 9-18. Accordingly, this court reversed

the judgment of the trial court and remanded for proceedings consistent with its opinion.

Id. at 18. On March 3, 2011, Father filed a motion for immediate return of child. Mother

sought transfer following this court’s February 28, 2011 opinion, and the Indiana

Supreme Court denied the request on May 13, 2011. On May 17, 2011, Father filed

another motion for order for immediate return of child and for award of appellate and

further fees.

       On May 18, 2011, Mother filed a motion to reconvene hearing for additional

evidence. On May 23, 2011, the court held a status conference at which it ordered L.S.

returned to Father on or before June 1, 2011, and set a hearing on procedural issues for

June 8, 2011. The court’s chronological case summary (“CCS”) shows that, on May 25

and May 31, 2011, Mother filed “unsolicited fax information” with the trial court.

Appellant’s Appendix at 7.

       On May 31, 2011, Mother filed a verified motion for emergency relief as to

custody and parenting time related to L.S. In the motion, Mother argued that she had

                                             4
made attempts to arrange for Father to have parenting time but he refused to

communicate about parenting time arrangements, that Father engaged in conduct with

Mother that a judicial body in Alaska determined to be so inappropriate as to warrant the

issuance of a protective order,2 and that L.S. had been counseling with a mental heath

therapist and that upon learning she was being returned to her father L.S. experienced

extreme emotional distress, and Mother requested that “the Court’s existing directive

regarding the transfer of the child from Alaska to Indiana, to [Father’s] care and custody,

be lifted, given the minor child’s extreme emotional distress.” Id. at 49. On June 1,

2011, Father filed a response to Mother’s motion for emergency relief arguing that

Mother’s emergency filing was “another attempt on her part to attempt to skirt the

decision of the Court of Appeals,” that Mother’s “continuous filings in both Indiana and

the state of Alaska are a part of continuing pattern of activity to abusively use the court

process to [Father’s] detriment,” that Mother was aware that the Court of Appeals had

overturned the trial court’s decision but nevertheless registered the decision with the

Alaska courts, and that he was required to hire an attorney in Alaska on the protective

order petition.3 Id. at 62. On June 7, 2011, Mother filed a motion to vacate hearing on

June 8, 2011 due to lack of jurisdiction.             Also on June 7, 2011, Mother filed a

memorandum of law in support of her motion to reconvene hearing in which she argued


       2
          On May 16, 2011, a court in Alaska granted Mother’s request for a protective order. The order
provided that any issues related to the minor child be addressed in Indiana. Also, on May 31, 2011, a
court in Alaska under a different cause number granted Mother’s request for a twenty-day ex parte
protective order, which expired on June 23, 2011.
       3
         The CCS does not appear to show that the trial court expressly ruled on Mother’s May 31, 2011
motion for emergency relief.

                                                  5
that the trial court has the discretion to allow a party to reopen its case when there is a

change in circumstances and facts surrounding the case, and that such circumstances

existed in this case.

       On June 8, 2011, the court held a hearing on procedural matters at which Mother

orally moved for the recusal of the trial judge. The court entered an order denying

Mother’s motions to present additional evidence and to vacate for lack of jurisdiction.

The court’s order also provided in part:

       Discussion is held in regard to the certified Court Of Appeals decision in
       this case, [Father’s] Motions For Immediate Return of Child, the absence of
       the minor daughter (L.S.) from Kosciusko County despite court order,
       jurisdictional issues due to [Mother’s] recent protection orders granted in
       Alaska against [Father] on behalf of [Mother] and minor daughter and the
       Court notifying counsel that [Mother] had made numerous phone calls to
       the court staff and filed faxes as well with the Clerk. Faxes were copied to
       counsel for the parties and phone calls were not forwarded to the judge.
       When asked by [Mother’s] counsel if the Court found the calls and faxes
       annoying the response was “yes”. When asked if the calls and faxes would
       affect [Mother’s] credibility the Court responded “it could at future
       hearings”.

                                           *****

              [Mother], by counsel, orally moves for the judge to enter an order of
       recusal for bias. The Court denies the oral motion for recusal. The Court
       finds the inappropriate communications of [Mother] to be annoying and
       potentially damaging to credibility in the future, but not a reason for recusal
       at this stage of the proceedings. The trial court is faced with the
       administrative task of entering an order that is consistent with the Indiana
       Court of Appeals decision in this case.

Id. at 15.

       On June 10, 2011, Mother filed a motion for change of judge for cause in which

she alleged that on June 8, 2011, the court disclosed to counsel that Mother had directed

filings to the court and “also directed communications to the Court, which were
                                         6
intercepted by the court staff,” that Mother’s conduct “in the Court’s estimation, has

caused [Mother’s] credibility to be put into question with the Court,” and that “the Court,

as a result, has lost objectivity with regard to [Mother].” Id. at 89. Mother then argued

judicial bias and requested a change of venue as to judge.

          On June 15, 2011, the court ordered L.S. to be returned to Father. The CCS entry

states:

          Pursuant to the certified Indiana Court of Appeals Opinion of May 18, 2011
          [sic], the Court grants [Father’s] Petition For Modification Of Custody.
          The Court grants physical custody of the minor child, L.S., to [Father]. The
          Court also grants [Father’s] Motion For Immediate Return Of Child. The
          court orders [Mother] or designated third party to deliver L.S. to the
          Kosciusko County Sheriff’s Department within seven (7) days.

Id. at 9.

          On June 21, 2011, Mother filed a request for ruling on her motion for recusal and a

motion to set aside court order. On June 22, 2011, the court granted the motion for

recusal. On July 13, 2011, Mother filed a notice of appeal with respect to the June 8 and

June 15, 2011 orders.4

                                                        I.

          The first issue is whether the trial court erred in entering its June 15, 2011 order.

Mother maintains that the court abused its discretion in ordering the return of L.S. to

Father after the trial judge admitted bias against Mother and Mother’s motion for recusal

had been filed.           Mother states that she “does not seek to defend her actions and

acknowledges that the ex parte contacts were improper” and argues that the court “stated


          4
              As previously noted, the notice of appeal was untimely as to the June 8, 2011 order.

                                                        7
it was annoyed with her because she had sent faxes to the court and called the court” and

that “[t]he trial court said the changing allegations made in the faxes probably affected

her credibility with the court.” Appellant’s Brief at 4-5. Mother argues that the court

was “not called on to merely enter a judgment in accordance with the mandate of the

opinion from the appeal,” that “[t]here was a motion to reconvene the hearing to present

additional evidence,” that “[t]here was a motion for emergency relief based on father’s

failure to exercise parenting time,” and that “[t]hose are discretionary matters that were

before the trial court.” Id. at 5. Mother argues that “[a]n appellate decision ceases to be

the law of the case when the facts before the trial court change,” that “[e]vidence of the

physical and sexual abuse of the daughter by the father was not considered at the prior

custody hearing,” and that “[s]uch evidence would render inapplicable the opinion in the

prior appeal under the law of the case doctrine.” Id. at 6. Mother also argues that “[t]he

failure of the former special judge to disqualify himself as soon as his bias had developed

certainly gives rise to a reasonable question as to his impartiality,” citing, among other

authority, Ind. Judicial Conduct Rule 2.11(A)(1).5 Id. at 8.

       Father argues that the court’s order entered on June 8, 2011 “found that the judge

was not biased and prejudiced against [Mother] to a sufficient degree to require him to


       5
           Ind. Judicial Conduct Rule 2.11 provides in part:

       (A)       A judge shall disqualify himself or herself in any proceeding in which the
                 judge’s impartiality might reasonably be questioned, including but not
                 limited to the following circumstances:

                 (1)      The judge has a personal bias or prejudice concerning a
                          party or a party’s lawyer, or personal knowledge of facts
                          that are in dispute in the proceeding.

                                                      8
recuse on the issues before the Court on June 8, 2011” and that “[w]hile the judge found

[Mother’s] communications to be ‘annoying’ and ‘potentially damaging to her credibility

in the future’, the Court further found that they were not a reason for recusal at that time.”

Appellee’s Brief at 7. Father argues that judges are presumed to be unbiased and are

credited with the ability to remain objective notwithstanding their exposure to

information that might tend to prejudice lay persons. Father asserts that the trial judge

“simply followed the directives of the Court of Appeals.” Id. at 9. Father further argues

that “[w]hile [Mother] may pursue a modification in the trial court, she is required to do

so with the presumption in favor of [Father] as the custodial parent, and it is her burden to

show the requisite change of circumstances.” Id.

       In her reply brief, Mother argues that “[t]he trial court failed to recognize that a

change in circumstances can render the prior appellate opinion to cease to be applicable.”

Appellant’s Reply Brief at 3. Mother also argues that “[a] reasonable person looking at

the statements of the judge in this case and his refusal to allow [her] to present additional

evidence relating to the best interests of the child or to a custody modification would

question the impartiality of the judge.” Id. at 3-4.

       We note that Father requested a modification of custody of L.S. and that, at the

hearing on the motion, the trial court granted Mother’s motion on the evidence. See

Sausaman, No. 43A03-1008-DR-421, slip op. at 2. Father appealed, and we reversed the

trial court’s decision in our February 28, 2011 opinion. Id. Specifically, we treated the

trial court’s ruling as a final judgment at the close of a bench trial, found that Father had

met his burden of establishing a substantial change in relevant factors and showed that a

                                              9
modification was in L.S.’s best interests, and reversed the judgment of the trial court and

remanded for proceedings consistent with the opinion. See id. at 9-18. The Indiana

Supreme Court later denied transfer.

       We observe that the court stated in its June 8, 2011 order that, when it was asked if

it “found the calls and faxes annoying the response was ‘yes’” and that “[w]hen asked if

the calls and faxes would affect [Mother’s] credibility the Court responded ‘it could at

future hearings.’” Appellant’s Appendix at 15 (emphasis supplied). We note that the

June 15, 2011 order challenged here on appeal merely reverses its previous finding in

favor of Mother in connection with Father’s request for modification of custody and

granted custody to Father in accordance with this court’s February 28, 2011 opinion. See

id. at 9; Sausaman, No. 43A03-1008-DR-421, slip op. at 18. Indeed, the trial court noted

in its June 8, 2011 order, that “[t]he trial court is faced with the administrative task of

entering an order that is consistent with the Indiana Court of Appeals decision in this

case.” Appellant’s Appendix at 15. In our February 28, 2011 opinion, we examined the

nature of the evidence and the trial court’s ruling and concluded that “we [would] treat

the trial court’s ruling as a final judgment at the close of a bench trial.” Sausaman, No.

43A03-1008-DR-421, slip op. at 9. We then reviewed the court’s ruling in favor of

Mother on the issue of Father’s request for a modification of custody and reversed based

upon the evidence in the record. See id. at 11-18. We noted that “L.S. had been living

solely with [Father] for nearly two years and had been living primarily with him for years

before that,” that “[s]he was thriving,” and that “[i]t was erroneous to try to ‘fix’ that

situation by uprooting her from her community, school, extended family, brother, and

                                            10
father.” Id. at 18. In sum, the court’s order on June 15, 2011, granting custody of L.S. to

Father was consistent with this court’s instructions on remand.

       To the extent that Mother argues that the trial court was “not called on to merely

enter a judgment in accordance with the mandate of the opinion from the appeal” because

she had filed motions to present additional evidence and for emergency relief and that

“[t]hose are discretionary matters that were before the trial court,” see Appellant’s Brief

at 5, we note that the court did not rule on those motions in its June 15, 2011 order and

Mother does not timely appeal the court’s June 8, 2011 order.

       The trial court did not err in entering its June 15, 2011 order.

                                             II.

       The next issue is whether Father is entitled to appellate attorney fees.        Ind.

Appellate Rule 66(E) provides that this court “may assess damages if an appeal, petition,

or motion, or response, is frivolous or in bad faith. Damages shall be in the Court’s

discretion and may include attorneys’ fees.” Our discretion to award attorney fees is

limited to instances when an appeal is “permeated with meritlessness, bad faith, frivolity,

harassment, vexatiousness, or purpose of delay.” Orr v. Turco Mfg. Co., Inc., 512

N.E.2d 151, 152 (Ind. 1987).       An appellate tribunal must use extreme restraint in

exercising its discretionary power to award damages on appeal “because of the potential

chilling effect upon the exercise of the right to appeal.” Tioga Pines Living Ctr., Inc. v.

Ind. Family & Social Serv. Admin., 760 N.E.2d 1080, 1087 (Ind. Ct. App. 2001),

affirmed on reh’g, trans. denied. Indiana appellate courts have classified claims for

appellate attorney fees into substantive and procedural bad faith claims.       Boczar v.

                                             11
Meridian St. Found., 749 N.E.2d 87, 95 (Ind. Ct. App. 2001). To prevail on a substantive

bad faith claim, the party must show the appellant’s contentions and arguments are utterly

void of all plausibility. Id. Substantive bad faith “implies the conscious doing of a

wrong because of dishonest purpose or moral obliquity.” Wallace v. Rosen, 765 N.E.2d

192, 201 (Ind. Ct. App. 2002).

      Father maintains that “[t]his case is one of the most clear cases of frivolous appeal

as the Court may ever address,” that Mother “is saying that the trial judge had the

discretion to ignore the order of the Court of Appeals,” that “[a]lthough [Mother] dresses

her request in the finery of a denial of an immediate recusal, it is clear that she simply

wants to create more delay in the enforcement of this Court’s order,” and that “if the

Court were to grant her relief on appeal, then the matter would go back to the newly

appointed trial judge, who would then be obligated to enter the very same orders.”

Appellee’s Brief at 10-11. To succeed, Father must show that Mother’s contentions and

arguments are “utterly devoid of all plausibility.” Thacker v. Wentzel, 797 N.E.2d 342,

346 (Ind. Ct. App. 2003) (citing Boczar, 749 N.E.2d at 95).

      While it is true that Mother’s arguments in this appeal were unpersuasive, Mother

attempted to support her argument with legal authority from which an argument could

have been made. Based upon our review of the evidence in the record on appeal, we do

not find Mother’s contentions utterly devoid of all plausibility. Accordingly, we deny

Father’s request for appellate attorney fees. See Taflinger Farm v. Uhl, 815 N.E.2d 1015,

1019 (Ind. Ct. App. 2004) (holding that the appellee should not receive appellate attorney

fees where the appellant supported his challenge with pertinent legal authority from

                                           12
which an argument could have been made and noting that the appellant’s contentions

were not utterly devoid of all plausibility).

       For the foregoing reasons, we affirm the trial court’s order dated June 15, 2011,

and we deny Father’s request for appellate attorney fees.

       Affirmed.

MAY, J., concurs.

CRONE, J., concurs and dissents with separate opinion.




                                                13
                              IN THE
                    COURT OF APPEALS OF INDIANA

JENNIFER HUTCHENS,                                )
                                                  )
       Appellant-Respondent,                      )
                                                  )
              vs.                                 )    No. 43A04-1107-DR-395
                                                  )
GREGORY SAUSAMAN,                                 )
                                                  )
       Appellee-Petitioner.                       )



CRONE, Judge, concurring in part and dissenting in part


       I agree with the majority’s determination that the trial court did not err in entering

its June 15, 2011 order. I respectfully disagree, however, with its denial of Father’s

request for appellate attorney fees. To reiterate, Appellate Rule 66(E) says that this Court

“may assess damages if an appeal, petition, or motion, or response, is frivolous or in bad

faith. Damages shall be in the Court’s discretion and may include attorneys’ fees. The

Court shall remand the case for execution.” Mother’s appeal is a baseless and transparent

attempt to overturn this Court’s previous ruling, which the trial court had no discretion or

authority to disregard. Any claim of judicial bias or change of circumstances affecting

custody should have been addressed in a subsequent proceeding. Mother’s attempt to

“support her argument with legal authority” does not make her appeal any less frivolous.

                                             14
I would grant Father’s request for appellate attorneys’ fees and remand for a hearing as to

the proper amount.




                                            15